UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (3.4%) General Dynamics Corp. 313,800 $48,689,208 Northrop Grumman Corp. 355,400 76,037,830 Auto components (2.9%) Johnson Controls International PLC 2,323,600 108,117,108 Banks (1.7%) Bank of America Corp. 1,420,900 22,237,085 First Republic Bank 172,700 13,316,897 PacWest Bancorp 618,400 26,535,544 Beverages (3.3%) Anheuser-Busch InBev SA/NV ADR (Belgium) 280,400 36,847,364 Constellation Brands, Inc. Class A 115,800 19,279,542 Monster Beverage Corp. (NON) 153,363 22,515,222 PepsiCo, Inc. 408,600 44,443,422 Biotechnology (5.4%) Alkermes PLC (NON) 177,700 8,357,231 Amgen, Inc. 160,500 26,773,005 ARIAD Pharmaceuticals, Inc. (NON) (S) 650,132 8,900,307 Biogen, Inc. (NON) 111,100 34,777,633 BioMarin Pharmaceutical, Inc. (NON) 156,200 14,451,624 Celgene Corp. (NON) 731,868 76,502,162 Gilead Sciences, Inc. 292,533 23,145,211 Vertex Pharmaceuticals, Inc. (NON) 76,500 6,671,565 Capital markets (2.1%) Charles Schwab Corp. (The) 1,209,100 38,171,287 KKR & Co. LP 1,074,200 15,318,092 Morgan Stanley 757,500 24,285,450 Chemicals (3.1%) Albemarle Corp. 357,500 30,562,675 Ingevity Corp. (NON) 138,989 6,407,393 Sherwin-Williams Co. (The) 100,000 27,666,000 Symrise AG (Germany) 458,127 33,569,751 W.R. Grace & Co. 216,000 15,940,800 Commercial services and supplies (0.9%) KAR Auction Services, Inc. 202,874 8,756,042 Stericycle, Inc. (NON) 46,100 3,694,454 Waste Connections, Inc. (Canada) 271,200 20,258,640 Consumer finance (0.6%) Oportun Financial Corp. (acquired 6/23/15, cost $1,831,199) (Private) (F) (RES) (NON) 642,526 1,648,079 Synchrony Financial 746,600 20,904,800 Containers and packaging (1.2%) Ball Corp. (S) 280,700 23,003,365 RPC Group PLC (United Kingdom) 1,512,873 18,824,731 Distributors (0.7%) LKQ Corp. (NON) 722,500 25,619,850 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 173,351 11,595,448 Diversified telecommunication services (0.8%) Level 3 Communications, Inc. (NON) 443,200 20,555,616 Zayo Group Holdings, Inc. (NON) 252,700 7,507,717 Equity real estate investment trusts (REITs) (1.5%) American Tower Corp. (R) 267,202 30,282,003 Gaming and Leisure Properties, Inc. (R) 727,300 24,328,185 Food and staples retail (2.0%) Costco Wholesale Corp. 107,300 16,364,323 Walgreens Boots Alliance, Inc. 719,100 57,973,842 Food products (0.4%) Mead Johnson Nutrition Co. 176,300 13,929,463 Health-care equipment and supplies (5.7%) Becton Dickinson and Co. 231,400 41,589,522 C.R. Bard, Inc. 221,400 49,655,592 Cooper Cos., Inc. (The) 119,600 21,439,496 Danaher Corp. 552,300 43,294,797 Edwards Lifesciences Corp. (NON) 100,000 12,056,000 GenMark Diagnostics, Inc. (NON) (S) 920,982 10,867,588 Innocoll Holdings PLC (Ireland) (NON) 997,911 5,867,717 Intuitive Surgical, Inc. (NON) 37,900 27,471,057 Health-care providers and services (0.6%) Premier, Inc. Class A (NON) 610,987 19,759,320 Health-care technology (—%) HTG Molecular Diagnostics, Inc. (AFF) (NON) 370,078 858,581 Hotels, restaurants, and leisure (2.7%) Chipotle Mexican Grill, Inc. (NON) (S) 51,700 21,894,950 Hilton Worldwide Holdings, Inc. 1,214,003 27,837,089 Lindblad Expeditions Holdings, Inc. (NON) (S) 1,394,800 12,553,200 Yum! Brands, Inc. 409,100 37,150,371 Household products (0.6%) Colgate-Palmolive Co. 276,300 20,484,882 Industrial conglomerates (1.0%) Honeywell International, Inc. 308,900 36,014,651 Insurance (0.4%) Prudential PLC (United Kingdom) 733,742 12,995,951 Internet and direct marketing retail (6.4%) Amazon.com, Inc. (NON) 241,477 202,191,104 Delivery Hero Holding GmbH (acquired 6/12/15, cost $6,354,151) (Private) (Germany) (F) (RES) (NON) 825 5,708,316 FabFurnish GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 104 88 Global Fashion Group SA (acquired 8/2/13, cost $3,488,697) (Private) (Brazil) (F) (RES) (NON) 82,353 595,814 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 44 New Middle East Other Assets GmbH (acquired 8/2/13, cost $29) (Private) (Brazil) (F) (RES) (NON) 22 19 Priceline Group, Inc. (The) (NON) 20,190 29,709,383 Internet software and services (12.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 245,450 25,966,156 Alphabet, Inc. Class A (NON) 138,448 111,320,499 Alphabet, Inc. Class C (NON) 196,283 152,568,813 Facebook, Inc. Class A (NON) 997,100 127,898,017 Instructure, Inc. (NON) 74,100 1,879,917 Shopify, Inc. Class A (Canada) (NON) (S) 572,900 24,588,868 Wix.com, Ltd. (Israel) (NON) 167,800 7,287,554 IT Services (4.2%) Fidelity National Information Services, Inc. 506,700 39,031,101 Visa, Inc. Class A (S) 1,395,400 115,399,580 Life sciences tools and services (1.8%) Agilent Technologies, Inc. 1,400,700 65,958,963 Machinery (1.7%) Fortive Corp. 309,200 15,738,280 Middleby Corp. (The) (NON) (S) 265,800 32,858,196 Wabtec Corp. (S) 155,200 12,672,080 Media (2.2%) DISH Network Corp. Class A (NON) 123,600 6,770,808 Live Nation Entertainment, Inc. (NON) 1,393,227 38,285,878 Time Warner, Inc. 148,600 11,830,046 Walt Disney Co. (The) 270,000 25,072,200 Multiline retail (0.3%) Dollar General Corp. 161,400 11,296,386 Oil, gas, and consumable fuels (3.2%) Anadarko Petroleum Corp. 498,700 31,597,632 EOG Resources, Inc. 341,400 33,016,794 Gulfport Energy Corp. (NON) 345,900 9,771,675 Pioneer Natural Resources Co. 159,800 29,666,870 Range Resources Corp. (S) 405,100 15,697,625 Personal products (0.8%) Coty, Inc. Class A 394,200 9,263,700 Edgewell Personal Care Co. (NON) 260,400 20,707,008 Pharmaceuticals (3.6%) Allergan PLC (NON) 279,100 64,279,521 Bristol-Myers Squibb Co. 443,100 23,891,952 Cardiome Pharma Corp. (Canada) (NON) 934,800 2,935,272 Eli Lilly & Co. 290,600 23,323,556 Jazz Pharmaceuticals PLC (NON) 155,067 18,837,539 Professional services (0.4%) Equifax, Inc. 113,300 15,247,914 Real estate management and development (1.2%) Kennedy-Wilson Holdings, Inc. 847,600 19,113,380 RE/MAX Holdings, Inc. Class A 593,855 25,998,972 Road and rail (2.4%) Union Pacific Corp. 902,300 88,001,319 Semiconductors and semiconductor equipment (4.7%) Applied Materials, Inc. 661,300 19,938,195 Broadcom, Ltd. 243,400 41,991,368 Micron Technology, Inc. (NON) 1,638,200 29,127,196 NVIDIA Corp. (S) 283,800 19,445,976 NXP Semiconductor NV (NON) 266,909 27,227,387 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 1,194,900 36,551,991 Software (7.0%) Adobe Systems, Inc. (NON) 321,900 34,939,026 Electronic Arts, Inc. (NON) 547,500 46,756,500 Microsoft Corp. 1,259,600 72,552,960 Mobileye NV (Israel) (NON) (S) 209,195 8,905,431 Proofpoint, Inc. (NON) (S) 246,900 18,480,465 salesforce.com, Inc. (NON) 541,400 38,618,062 ServiceNow, Inc. (NON) 287,000 22,716,050 SS&C Technologies Holdings, Inc. 536,040 17,233,686 Specialty retail (2.4%) Home Depot, Inc. (The) 431,400 55,512,552 TJX Cos., Inc. (The) 438,744 32,809,276 Technology hardware, storage, and peripherals (2.6%) Apple, Inc. 853,932 96,537,013 Textiles, apparel, and luxury goods (0.6%) NIKE, Inc. Class B 389,900 20,528,235 Wireless telecommunication services (0.5%) T-Mobile US, Inc. (NON) 355,100 16,590,272 Total common stocks (cost $2,814,658,004) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,999) (Private) (F) (RES) (NON) 1,754 $4,499 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $95,634) (Private) (F) (RES) (NON) 30,360 86,071 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $224,601) (Private) (F) (RES) (NON) 44,126 202,141 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $325,791) (Private) (F) (RES) (NON) 64,006 293,211 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $182,702) (Private) (F) (RES) (NON) 33,279 164,432 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $551,501) (Private) (F) (RES) (NON) 71,810 496,351 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,546,855) (Private) (F) (RES) (NON) 542,756 1,392,169 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $1,955,989) (Private) (F) (RES) (NON) 686,312 1,760,390 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $5,967,941) (Private) (F) (RES) (NON) 2,096,000 5,371,147 Ovid Therapeutics, Inc. 144A Ser. B, 8.00% cv. pfd. (acquired 8/10/15, cost $4,137,150) (Private) (F) (RES) (NON) 664,069 3,723,435 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — Total convertible preferred stocks (cost $25,444,401) MORTGAGE-BACKED SECURITIES (-%) (a) Principal amount Value Federal Home Loan Mortgage Association Ser. 4012, Class JK, 3.50%, 12/15/40 (i) $116,130 $124,285 Total Mortgage-backed securities (cost $124,285) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $92,557 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 721,455 — Total warrants (cost $1,699,687) SHORT-TERM INVESTMENTS (7.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) Shares 212,703,550 $212,703,550 Putnam Short Term Investment Fund 0.51% (AFF) Shares 56,320,298 56,320,298 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) Shares 960,000 960,000 U.S. Treasury Bills 0.294%, 11/17/16 $739,000 738,838 U.S. Treasury Bills 0.281%, 11/10/16 760,000 759,842 Total short-term investments (cost $271,482,335) TOTAL INVESTMENTS Total investments (cost $3,113,408,712) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $71,028,618) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/21/16 $13,259,353 $13,574,089 $314,736 JPMorgan Chase Bank N.A. Euro Sell 12/21/16 45,762,532 45,424,057 (338,475) UBS AG Euro Sell 12/21/16 12,066,204 12,030,472 (35,732) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 79,108 $— 4/17/17 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks $969,318 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,711,620,231. (b) The aggregate identified cost on a tax basis is $3,118,695,947, resulting in gross unrealized appreciation and depreciation of $916,455,405 and $80,960,926, respectively, or net unrealized appreciation of $835,494,479. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $21,446,206, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period HTG Molecular Diagnostics, Inc. $962,203 $— $— $— $858,581 Putnam Cash Collateral Pool, LLC * 142,201,300 370,918,373 300,416,123 176,747 212,703,550 Putnam Short Term Investment Fund ** 42,433,371 210,313,821 196,426,894 74,641 56,320,298 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $212,703,550, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $210,511,688. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $42,130 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,732 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $678,773,884 $— $6,304,281 Consumer staples 261,808,768 — — Energy 119,750,596 — — Financials 173,765,106 — 1,648,079 Health care 631,665,211 — — Industrials 357,968,614 — — Information technology 1,136,961,811 — — Materials 155,974,715 — — Real estate 99,722,540 — — Telecommunication services 44,653,605 — — Total common stocks — Convertible preferred stocks — — 13,493,846 Mortgage-backed securities — 124,285 — Warrants 92,557 — — Short-term investments 57,280,298 214,202,230 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(59,471) $— Total return swap contracts — 969,318 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $314,736 $374,207 Equity contracts 1,061,875 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $- $969,318 $- $969,318 Forward currency contracts# 314,736 — — 314,736 Total Assets $314,736 $969,318 $— $1,284,054 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — 338,475 35,732 374,207 Total Liabilities $— $338,475 $35,732 $374,207 Total Financial and Derivative Net Assets $314,736 $630,843 $(35,732) $909,847 Total collateral received (pledged)##† $244,285 $630,843 $— Net amount $70,451 $— $(35,732) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
